Name: Commission Regulation (EEC) No 2787/81 of 25 September 1981 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 271 /44 Official Journal of the European Communities 26 . 9 . 81 COMMISSION REGULATION (EEC) No 2787/81 of 25 September 1981 fixing the export refunds oq beef and veal Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland ; whereas, to the extent necessary to allow this trade to continue, the refund must be fixed at an amount which will cover the difference between prices on the Swiss market and export prices in the Member States ; Whereas, in the case of certain other cuts and preserves of meat or offals shown in the Annex under subheading 16.02 B III b) 1 bb), Community participa ­ tion in international trade may be ensured by granting a refund which takes account of the refund hitherto granted to exporters ; Whereas, in the case of other beef and veal products, a refund need not be fixed since Community participa ­ tion in world trade in these products is not signifi ­ cant ; Whereas the English expression for 'jarret' differs according to whether the cut comes from the fore ­ quarter or the hindquarter (shin or shank) ; whereas, since boned meat from either shin or shank is not eligible for the refund, the two terms should be given in the English version in the interests of clarity ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their effective parity,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece (2), and in particular the first sentence of Article 18 (5) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 18 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 885/68 of 28 June 1968 (3), as last amended by Regulation (EEC) No 427/77 (4), lays down general rules for granting export refunds and criteria for fixing the amount of such refunds ; Whereas it follows from applying these rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below ; ' . Whereas the current market situation in the Commu ­ nity and sales outlets , particularly in non-member countries, leads to granting export refunds on adult bovine animals of a live weight of at least 300 kilo ­ grams ; whereas experience gained in recent years has shown that it is advisable to treat live pedigree breeding animals of a weight of at least 300 kilograms in an identical manner to other bovine animals, while subjecting them to certain special administrative formalities ; Whereas it is necessary to grant refunds for the export to certain destinations of certain fresh or chilled meat listed in the Annex under subheading ex 02.01 A II a) and of certain frozen meat listed in the Annex under subheading ex 02.01 A II b) and of certain other prepared or preserved meat or meat offal listed in the Annex under subheading 16.02 B III b) 1 aa) ; HAS ADOPTED THIS REGULATION : Article 1 The list of products on which the export refund referred to in Article 18 of Regulation (EEC) No 805/68 is granted and the amount of that refund shall be as set out in the Annex hereto. Article 2(') OJ No L 148 , 28 . 6 . 1968 , p . 24. (2) OJ No L 291 , 19 . 11 . 1979, p . 17 . 0 OJ No L 156, 4 . 7. 1968 , p . 2 . ( «) OJ No L 61 , 5 . 3 . 1977, p . 16 . This Regulation shall enter into force on 1 October 1981 . 26 . 9 . 81 Official Journal of the European Communities No L 271 /45 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1981 . For the Commission Poul DALSAGER Member of the Commission , No L 271 /46 Official Journal of the European Communities 26 . 9 . 81 ANNEX to the Commission Regulation of 25 September 1981 fixing the export refunds on beef and veal (ECU/100 kg) CCT heading No Description Refund  Live weight  ex 01.02 A Live domestic animals of the bovine species : I. Pure-bred breeding animals : (a) Adult bovine animals with a live weight equal to or greater than 300 kg 75-000 II . Other than pure-bred breeding animals : (a) Adult bovine animals with a live weight equal to or greater than 300 kg :  For export to North African , Near and Middle East third countries (') 75-000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 75-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 60000  For export to Austria, Sweden and Switzerland 30-000  Net weight  ex 02.01 A II Meat of bovine animals : a) Fresh or chilled : 1 . Carcases, half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African , Near and Middle East third countries (') 111-000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 104-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 80-500  For export to Austria, Sweden and Switzerland 40-000 » (bb) Other :  For export to North African , Near and Middle East third countries (') 150-000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 143-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 109-000  For export to Austria , Sweden and Switzerland 54-500 2 . Separated or unseparated forequarters :  For export to North African , Near and Middle East third countries (') 1 1 1 -000  For export to West , Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 104-000  For export to European third countries (') (2), except Austria , Sweden and Switzerland 80-500  For export to Austria , Sweden and Switzerland 40-000 26 . 9 . 81 Official Journal of the European Communities No L 271 /47 (ECU/100 kg) CCT heading No Description  Refund »  Net weight  ex 02.01 A II (cont'd) 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs :  For export to North African, Near and Middle East third countries (') ' 1 89-000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 182-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 137-500  For export to Austria , Sweden and Switzerland 69-000 (bb) With more than nine ribs or pairs of ribs :  For export to North African, Near and Middle East third countries (') 111-000  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and /Swaziland 104-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 80-500  For export to Austria, Sweden and Switzerland 40-000 4. Other : aa) Unboned (bone-in) :  For export to North African, Near and Middle East third countries (') 111-000  For export to ,West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 104-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 80-500  For export to Austria, Sweden and Switzerland 40-000 ex bb) Boned or boneless, excluding the thin flank, the shin and the skank, each piece individually wrapped :  For export to North African , Near and Middle East third countries (') 188-500  For export to French Polynesia, West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 180-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 131-000  For export to Austria, Sweden and Switzerland 65-500  For export to the United States of America carried out in accordance with Regulation (EEC) No 2973/79 (3), and for export to Canada 107-000 No L 271 /48 Official Journal of the European Communities 26. 9 , 81 (ECU/100 kfO CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) b) Frozen : 1 . Carcases , half-carcases or 'compensated' quarters : (aa) The front part of a carcase or of a half-carcase comprising all the bones and the scrag, neck and shoulder but with more than 10 ribs :  For export to North African, Near and Middle East third countries (') 89000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 82000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 80-000  For" export to Austria, Sweden and Switzerland 40-000 (bb) Other :  For export to North African , Near and Middle East third countries (') 108-500  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland v 101-500  For export to European third countries (') (2), except Austria, Sweden and Switzerland 101-500  For export to Austria , Sweden and Switzerland 50-500 2 . Separated or unseparated forequarters :  For export to North African , Near and Middle East third coun ­ tries (') 89-000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swazi ­ land 82-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 80-000  For export to Austria, Sweden and Switzerland 40-000 3 . Separated or unseparated hindquarters : (aa) With a maximum of nine ribs or pairs of ribs :  For export to North African , Near and Middle East third countries (') 128-000  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 121-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 121-000  For export to Austria, Sweden and Switzerland 61-000 (bb) With more than nine ribs or pairs of ribs :  For export to North African, Near and Middle East third countries (') 89-000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 82-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 80-000  For export to Austria, Sweden and Switzerland 40-000 26. 9 . 81 Official Journal of the European Communities No L 271 /49 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 02.01 A II (cont'd) 4. Other : aa) Unboned (bone-in) :  For export to North African, Near and Middle East third countries (') 89000  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 82000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 80000  For export to Austria, Sweden and Switzerland 40000 ex bb) Boned or boneless, excluding the thin flank, the shin and the skank, each piece individually wrapped :  For export to the United States of America carried out in accordance with Regulation (EEC) No 2973/79 (3), and for export to Canada 107-000  For export to North African, Near and Middle East third countries (') 130-000  For export to French Polynesia, West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 122-000  For export to European third countries (') (2), except Austria, Sweden and Switzerland 100-000  For export to Austria, Sweden and Switzerland 50-000 Other boned or boneless :  For export to the United States of America carried out in accordance with Regulation (EEC) No 2973/79 (3), and for export to Canada 107-000 ex 02.06 C I a) 2 Meat of bovine animals , boned or boneless, salted and dried :  For export to Switzerland 64-679 ex 16.02 B III b) 1 Other preparations and preserves containing bovine meat or offals, except those finely homogenized (4) : ex aa) Uncooked, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80 % or more of meat :  For export to North African, Near and Middle East third countries (') 98-880  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 91-880  For export to European third countries (') (2), except Austria, Sweden and Switzerland 91-880  For export to Austria, Sweden and Switzerland 91-880 No L 271 /50 Official Journal of the European Communities 26. 9 . 81 (ECU/100 kg) CCT heading No Description Refund  Net weight  ex 16.02 B III b) 1 (22) 60 % or more, but less than 80 % of meat : (cont'd)  For export to North African , Near and Middle East third countries (') 55-007  For export to West, Central, East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 55-007  For export to European third countries (') (2), except Austria , Sweden and Switzerland 55-007  For export to Austria, Sweden and Switzerland 55-007 (33) 40 % or more, but less than 60 % of meat : 1  For export to North African, Near and Middle East third countries (') 37-478  For export to West, Central , East and South African third countries ('), except Botswana, Kenya, Madagascar and Swaziland 37-478  For export to European third countries ( l ) (2), except Austria, Sweden and Switzerland 37-478  For export to Austria, Sweden and Switzerland 37-478 ex bb) Other, containing by weight the following percentages of bovine meats (excluding offal and fat) : ( 11 ) 80 % or more of meat :  For export to third countries 60-000 (22) 60 % or more, but less than 80 % of meat :  For export to third countries 35-000 (33) 40 % or more, but less than 60 % of meat :  For export to third countries 25-000 (44) 20 % or more, but less than 40 % of meat :  For export to third countries 9-067 (') Within the meaning of Commission Regulation (EEC) No 3488/80 (OJ No L 365, 31 . 12. 1980, p. 4). (2) Within the meaning of this Regulation those destinations mentioned in Article 5 of; Regulation (EEC) No 2730/79 (OJ No L 317, 12 . 12 . 1979 , p. 1 ) to be understood as European third countries . 0 OJ No L 336, 29 . 12 . 1979, p . 44 . (4) The products which contain a small quantity of visible pieces of meat are also excluded . NB : Article 7 of Regulation (EEC) No 885/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries .